
	
		III
		110th CONGRESS
		1st Session
		S. RES. 168
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2007
			Mr. Feingold (for
			 himself and Mr. Kohl) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Wisconsin
		  women’s hockey team for winning the 2007 National Collegiate Athletic
		  Association Division I Women's Ice Hockey Championship.
	
	
		Whereas, on March 18, 2007, in Lake Placid, New York, by
			 defeating the University of Minnesota-Duluth by a score of 4–1 in the
			 championship game and defeating St. Lawrence University by a score of 4–0 in
			 the semifinals, the University of Wisconsin women’s hockey team (referred to in
			 this preamble as the Badgers) won the women’s Frozen Four
			 championship, earning their second consecutive National Collegiate Athletic
			 Association (NCAA) title;
		Whereas Sara Bauer scored a goal and tallied 2 assists,
			 Erika Lawler scored a goal and tallied an assist, Jinelle Zaugg scored a goal,
			 Jasmine Giles scored a goal, Meghan Duggan contributed an assist, Meaghan
			 Mikkelson contributed an assist, and Jessie Vetter stopped 17 shots in the
			 final game to earn her 20th win of the season;
		Whereas every player on the University of Wisconsin
			 women’s hockey team (Sara Bauer, Rachel Bible, Christine Dufour, Meghan Duggan,
			 Maria Evans, Jasmine Giles, Kayla Hagen, Tia Hanson, Angie Keseley, Heidi
			 Kletzien, Emily Kranz, Erika Lawler, Alycia Matthews, Alannah McCready, Meaghan
			 Mikkelson, Phoebe Monteleone, Emily Morris, Mikka Nordby, Kyla Sanders,
			 Bobbi-Jo Slusar, Ally Strickler, Jessie Vetter, Kristen Witting, and Jinelle
			 Zaugg) contributed to the success of the team;
		Whereas Sara Bauer was named to the RBK/American Hockey
			 Coaches Association All-American First Team, and was a finalist for the Patty
			 Kazmaier Memorial Award for national player of the year, the United States
			 College Hockey Online’s (USCHO) Player of the Year for the second straight
			 season, and the WCHA Player of the Year and WCHA Scoring Champion, and earned a
			 spot on the All-USCHO First Team and the All-Western Collegiate Hockey
			 Association (WCHA) First Team;
		Whereas Bobbi-Jo Slusar was named to the RBK All-American
			 Second team, the All-USCHO First Team, and the All-WCHA Second Team, and was
			 named USCHO Defensive Player of the Year;
		Whereas Meaghan Mikkelson was named to the All-USCHO First
			 Team and the All-WCHA First Team, and was named the WCHA Defensive Player of
			 the Year;
		Whereas Jessie Vetter was named to the RBK All-American
			 First Team, All-USCHO Second Team, and All-WCHA First Team;
		Whereas Meghan Duggan was named to the All-USCHO Rookie
			 Team and named WCHA Rookie of the Year, Christine Dufour was named to the
			 All-WCHA Third Team and was WCHA Goaltending Champion, and Erika Lawler was
			 named to the All-WCHA Third Team;
		Whereas Coach Mark Johnson, who won an NCAA championship
			 as member of the University of Wisconsin men’s hockey team in 1977, was a
			 member of the gold-medal winning 1980 United States Olympic hockey team, and is
			 one of the few people who have won a national championship as both a player and
			 coach, was named the WCHA Coach of the Year;
		Whereas the Badgers are the first University of Wisconsin
			 program to repeat as NCAA champions since the University of Wisconsin women’s
			 cross country team won the title in both 1984 and 1985; and
		Whereas the Badgers ended the season on a 26-game
			 undefeated streak, finishing with a record of 36–1–4, while outscoring
			 opponents 166–36, and the Badgers broke or tied 6 NCAA single-season team
			 records: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 University of Wisconsin women’s hockey team, the coaching staff, including Head
			 Coach Mark Johnson and Assistant Coaches Tracey Cornell and Daniel Koch,
			 Program Assistant Sharon Eley, Director of Women’s Hockey Operations Paul
			 Hickman, Athletic Trainer Jennifer Pepoy, Volunteer Coach Jeff Sanger, and
			 Athletic Director Barry Alvarez, and Chancellor John D. Wiley on an outstanding
			 championship season; and
			(2)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to the Chancellor of the University of Wisconsin-Madison.
			
